Citation Nr: 1523481	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-14 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for a low back strain.  

2.  Entitlement to an initial rating in excess of 10 percent disabling for a right lower extremity neurological disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1978 to July 1983, from June 2006 to October 2007, and from July 2009 to May 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for a low back strain and a right lower extremity radiculopathy.  The November 2011 rating decision assigned an initial 10 percent disability rating for the low back strain and a non-compensable rating for the right lower extremity radiculopathy.  The Veteran expressed disagreement with the initial disability ratings assigned.  

In March 2013, the RO Decision Review Officer (DRO) issued a decision that increased the initial disability rating for the right lower extremity radiculopathy to 10 percent.  As this is not considered a full grant of the benefit sought on appeal, the issue is properly before the Board and has been rephrased accordingly.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to an initial rating in excess of 10 percent disabling for a right lower extremity neurological disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's low back strain manifested pain and stiffness resulting in no worse than 60 degrees of thoracolumbar forward flexion and 140 degrees of total thoracolumbar range of motion.  

2.  For the entire initial rating period on appeal, the Veteran's low back strain did not manifest ankylosis of the thoracolumbar spine or intervertebral disc syndrome.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, for the entire initial rating period on appeal, the criteria for a 20 percent disability rating, but no higher, for a low back strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for a low back strain, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2013) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports from April 2011 and August 2012, and the Veteran's statements.  

As mentioned above, the Veteran was afforded VA examinations in April 2011 and August 2012.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312.  The April 2011 and August 2012 VA examinations are found to be adequate for ratings purposes of the issue on appeal.  The examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim. 

Disability Rating Criteria - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2014).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

Spinal disabilities contemplated by Diagnostic Codes 5235 through 5243, such as a low back strain, are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Diagnostic Code 5243 provides that intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever methods results in a more favorable rating for the Veteran.  Id.

Under the General Rating Formula for Diseases and Injuries of the Spine, disability ratings are provided with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  As relevant to thoracolumbar disabilities, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

Note (1) provides that separate disability ratings under an appropriate diagnostic code should be provided for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  

Initial Rating for a Low Back Strain - Analysis

The Veteran contends that his current disability is more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the disability rating currently assigned.  Specifically, the Veteran indicates constant, severe pain and muscular stiffness that has caused limited movement, impairment in sitting and standing tolerance, and an inability to perform recreational activities, such as running, hiking, and weight lifting exercises.  

Service connection for a low back strain was granted in a November 2011 rating decision that assigned a 10 percent disability rating under Diagnostic Code 5237.  The Board notes that the April 2011 VA examiner provided a diagnosis of low back strain, and therefore, a disability rating under Diagnostic Code 5237, which contemplates lumbosacral strain, is appropriate.  As such, the Board will first consider entitlement to an initial rating in excess of 10 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

After a review of all the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that for the entire initial rating period under appeal a 20 percent disability rating, but no higher, is warranted for the Veteran's low back strain.  

In a March 2011 statement, the Veteran indicated that he experienced pain and stiffness in his low back and right leg that causes decreased mobility, particularly bending forward, and an inability to run or perform recreational activities.  The Veteran also indicated the presence of persistent numbness in his right leg and foot.  

The April 2011 VA examination report indicates the Veteran reported tightness and stiffness in his low back and right hamstring muscles, which caused decreased mobility and an inability to run.  The VA examiner indicated that the Veteran was independent with his activities of daily living (ADLs), continued to work full-time, and was able to swim for recreational exercise.  The Veteran reported numbness in his right leg and a two-year history of erectile dysfunction, but denied any bowel or bladder dysfunction.  Upon physical examination, the VA examiner noted paraspinal tenderness to palpation with right-sided spasm, but noted normal gait, normal spinal posture, and a normal sensory and motor neurological examination.  Range-of-motion testing demonstrated: 90 degrees of forward flexion, with pain beginning at 70 degrees; 30 degrees of extension, with pain beginning at 20 degrees; 30 degrees of bilateral lateral flexion, with pain at end-range bilaterally; and 30 degrees of bilateral rotation, with pain at end-range bilaterally.  The VA examiner noted that the Veteran demonstrated painful motion, but neither the range of motion nor the joint function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance.  Additionally, the VA examiner noted no estimated additional decrease in range of motion during flare-ups.  

A May 2011 VA physical therapy consultation report indicates the Veteran reported right-sided low back pain and tightness extending into the right thigh that increases with recreational activities such as running, hiking, or performing a flip turn while swimming.  The Veteran also reported numbness in the right leg and foot.  Upon physical examination, the VA physical therapist noted "some signs of neural tension," but noted normal posture and no tenderness to palpation.  Range-of-motion testing demonstrated: forward flexion at 90 percent of normal with pain in the right low back and hamstring area; extension at 75 percent of normal with a sense of "compression" in the low back; and bilateral lateral flexion at 75 percent of normal with no pain.  A December 2011 VA physical therapy discharge summary indicates that the Veteran's pain complaints, lower extremity numbness complaints, and overall function did not improve significantly from the initial evaluation in May 2011.  

In a July 2011 statement, the Veteran indicated that he had pain in his low back, numbness in both legs, and was experiencing erectile dysfunction.  The Veteran indicated that his back pain and lower extremity numbness were preventing him from running, but he was able to swim.  

In the January 2012 Notice of Disagreement, the Veteran indicated that he experiences constant low back pain that causes a limitation on his mobility, including an inability to run.  The Veteran also indicated that he experiences numbness in both legs and feet, and is impotent; both conditions he contended were secondary to his back condition.  

In an April 2012 statement, the Veteran indicated that he experiences constant low back pain that limits his ability to bend and twist.  The Veteran indicated he was unable to perform recreational activities such as running, hiking, or weight lifting exercises.  The Veteran also indicated the presence of numbness in both feet and erectile dysfunction.  

The Veteran underwent a second VA examination regarding his low back strain in August 2012.  At that time, the VA examiner indicated that the Veteran reported pain and stiffness in his low back that limits his mobility and interferes with his ability to run and perform weight lifting exercises.  The Veteran also reported bilateral leg and foot numbness.  Upon physical examination, the VA examiner noted spinal and paraspinal tenderness to palpation, but noted normal gait, normal spinal posture, and no muscular guarding or spasm.  Range-of-motion testing demonstrated: 90 degrees of forward flexion, with pain beginning at 60 degrees; 30 degrees of extension, with pain beginning at 20 degrees; 30 degrees of bilateral lateral flexion, with pain beginning at 20 degrees bilaterally; and 10 degrees of bilateral rotation, with pain at end-range bilaterally.  The VA examiner noted that the Veteran demonstrated painful motion, but neither the range of motion nor the joint function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance.  The VA examiner provided a diagnosis of lumbar osteoarthritis/spondylosis, but indicated no presence of radiculopathy or intervertebral disc syndrome.  

In an August 2012 statement, the Veteran indicated that he continues to experience constant pain, stiffness, and limited range of motion in his low back.  The Veteran also indicated he continues to experience numbness in both legs and feet.  

In the March 2013 VA Form 9, the Veteran indicated that he has experienced increased pain and stiffness that is constant in his lower back.  The Veteran indicated that the pain and stiffness limit his mobility and prevent him from participating in recreational activities, and keep him from enjoying his life.  The Veteran also indicated that he continues to experience numbness in both legs, but that VA has determined that these symptoms are not stemming from his low back strain.  

VA treatment records from the same VA clinician dated in February 2013 and May 2014 note the Veteran's history of chronic low back pain and stiffness, but note a non-focal neurological examination and a normal gait pattern.  The VA clinician also noted the Veteran's complaints of lower extremity numbness, indicating that a January 2013 nerve conduction velocity/electromyographic study revealed evidence of a sensorimotor polyneuropathy of an axonal type, and that the Veteran is currently being followed by VA neurologists.  

In review of the evidence and resolving all reasonable doubt in favor of the Veteran, the Board finds that a disability rating of 20 percent, but no higher, is warranted for the entire initial disability rating on appeal.  See 38 C.F.R. § 4.71a.  The Veteran's complaints have consistently reflected pain and stiffness in the low back that resulted in impaired mobility, decreased sitting and standing tolerance, and an inability to perform recreational activities.  During the April 2011 VA examination, the Veteran demonstrated 70 degrees of pain-free forward flexion and a combined pain-free range of motion of 210 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  This limitation of motion satisfies the 10 percent disability rating.  See 38 C.F.R. § 4.71a.  During the August 2012 VA examination, the Veteran demonstrated 60 degrees of pain-free forward flexion and a combined pain-free range of motion of 140 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  This limitation of motion satisfies the criteria for a 20 percent disability rating.  See 38 C.F.R. § 4.71a.  

The Veteran has reported functional impairments such as decreased sitting, standing and walking tolerance, and difficulty performing recreational activities.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain.  In this case, with consideration of pain and loss of function, the limitation of motion satisfies the criteria for a 20 percent disability rating.  Moreover, the Board finds that the Veteran's symptomatology and impairment have been shown as relatively consistent throughout the entire rating period on appeal.  The Board acknowledges the Veteran's March 2013 statement that his pain and stiffness have increased in severity; however, the March 2013 statement reflects his reports of constant pain, impaired mobility, and an inability to perform recreational activities, which demonstrate a disability picture consistent with that of other statements made across the entire appeal period and the VA examination reports of record.  Therefore, the Board finds the evidence of record accurately depicts the Veteran's current disability level, and that staged ratings are not warranted in this case.  Accordingly, for the entire initial period on appeal, the Board finds that the 20 percent disability rating is warranted in consideration of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board next finds that a disability rating in excess of 20 percent is not warranted for the Veteran's low back strain as favorable ankylosis of the entire thoracolumbar spine has not been shown.  See 38 C.F.R. § 4.71a.  Note (5) provides that for VA compensation purposes, favorable ankylosis is the fixation of a spinal segment in a neutral position (zero degrees).  Id.  Both the April 2011 and the August 2012 VA examination reports document thoracolumbar motion in all planes greater than zero degrees; therefore, favorable ankylosis of the entire thoracolumbar spinal segment is not shown.  For these reasons, the Board finds that the Veteran's low back strain did not manifest favorable ankylosis, and a 40 percent rating is not warranted.  See 38 C.F.R. § 4.71a.  

The Board further finds that the Veteran has not been diagnosed with unfavorable ankylosis of the thoracolumbar spine or intervertebral disc syndrome at any time during the appeal period.  As the Veteran has not been diagnosed with unfavorable ankylosis, either of the thoracolumbar region or of the entire spinal column, a rating under the General Rating Formula for Diseases and Injuries of the Spine of 50 percent or higher is not warranted.  Additionally, as the Veteran has not been diagnosed with intervertebral disc syndrome, a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.   See 38 C.F.R. § 4.71a.  

In addition to the considerations above, the Board has considered application of additional diagnostic codes that are raised by the evidence of record.  Schafrath, 1 Vet. App. 589.  The Board notes that the August 2012 VA examiner provided a diagnosis of lumbar osteoarthritis.  As such, the Board has considered application of Diagnostic Code 5003.  38 C.F.R. § 4.71a.  However, Diagnostic Code 5003 is only applicable if the disability is not to be rated on the basis of limitation of motion.  In this case, as adjudicated above, the Veteran's low back strain warrants a 20 percent disability rating based on a limitation of motion; therefore Diagnostic Code 5003 is not for application.  Furthermore, the maximum rating otherwise allowed for arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For these reasons, the Board finds that a rating for degenerative arthritis of the Veteran's lumbar spine is not warranted.  Id.

Finally, as indicated above, Note (1) of 38 C.F.R. § 4.71a provides that neurological manifestations of spinal disability should be separately rated under an appropriate diagnostic code.  In this case, the Veteran has contended that his erectile dysfunction and bilateral lower extremity numbness are neurological manifestations of his low back strain; however, to date, the medical evidence has not affirmatively established that these symptoms are related to the Veteran's low back strain.  Nevertheless, regarding erectile dysfunction, in a July 2012 rating decision, the RO granted service connection as secondary to major depressive disorder; a non-compensable rating was assigned, but the Veteran was awarded special monthly compensation.  Regarding the left lower extremity numbness, the RO most recently denied service connection for left leg/foot numbness in an April 2015 rating decision; in May 2015, the Veteran submitted a Notice of Disagreement with the April 2015 rating decision.  The notice of disagreement regarding that issue is currently being processed by the RO along with other unrelated issues and remand of the issue for issuance of a statement of the statement is not necessary.  Regarding the right lower extremity numbness, as discussed in more detail below, the Board is remanding this claim for a new VA examination.  The Veteran has not claimed any other neurological manifestations of his low back strain, and the medical evidence of record has likewise not identified any additional neurological symptoms.  As such, the Board finds that all neurological manifestations raised by the evidence of record have either been service-connected or are currently being further developed.  

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds the weight of evidence supports an initial disability rating of 20 percent, but no higher, for a low back strain.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's low back strain are specifically contemplated by the schedular rating criteria (Diagnostic Code 5237, 38 C.F.R. § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  In this regard, the Veteran's disability is manifested by symptoms of pain and stiffness, functional limitations in sitting, standing, and walking tolerance, and an inability to perform recreational activities.

Considering the lay and medical evidence, the Veteran's low back strain has been manifested by a limitation of motion of the thoracolumbar spine to, at worst, 60 degrees of forward flexion, and a combined range of motion of, at worst, 140 degrees.  The Veteran's low back strain did not manifest ankylosis or intervertebral disc syndrome.  The schedular rating criteria specifically allow for different ratings based on the severity of the limitations of motion of the spine.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provide for rating by analogy based on similar functions, anatomical location, and symptomatology).  

In this case, the problems reported by the Veteran regarding the low back strain are specifically contemplated by the criteria discussed above.  The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the evidence of record indicates the Veteran's low back strain negatively affects his ability to work as the pain causes limitations in the Veteran's ability to sit for a prolonged period of time.  See August 2012 VA Examination Report.  However, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities.  To the contrary, throughout the appeal period, the evidence of record has consistently indicated that either the Veteran has been employed on a full-time basis or was voluntarily unemployed as he attempted to transition to becoming self-employed.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.



ORDER

For the entire initial rating period on appeal, entitlement to a 20 percent disability rating, but no higher, for a low back strain is granted. 	


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for a right lower extremity neurological disability.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2014).

Service connection for a right lower extremity radiculopathy was granted in the same November 2011 rating decision that granted service connection for a low back strain.  The RO noted the Veteran's in-service complaints of right lower leg numbness and the April 2011 VA examiner's diagnosis of a low back strain with right lower extremity radiculopathy.  However, service connection for the right lower extremity radiculopathy was granted on a direct basis, not as secondary to the Veteran's low back strain.  

More recent medical evidence indicates that the Veteran's complaints of right lower extremity numbness are likely not due to Veteran's low back strain.  Upon spinal examination in August 2012, the VA examiner opined that the Veteran's symptoms of bilateral lower leg and foot numbness were not symptoms of a lumbar radiculopathy, specifically noting that an April 2011 magnetic resonance imaging (MRI) study did not reveal neurocompressive pathology.  A December 2012 supplemental VA opinion indicates that the Veteran's symptoms are less likely attributable to radiculopathy, but rather neuropathy of unclear etiology.  A January 2013 VA electromyography (EMG) study revealed electrodiagnostic evidence of sensorimotor polyneuropathy of an axonal type.  In an April 2013 VA neurology consultation report, the VA neurologist noted the April 2011 MRI, the January 2013 EMG, and relevant laboratory findings; she then opined that "given the [Veteran's] history and clinical exam, differential for the [Veteran's] neuropathy is either idiopathic versus related to his history of distant alcohol abuse."  Also in April 2013, a second VA neurologist opined that the Veteran's neuropathy is likely either rated to his prior alcohol use or idiopathic.  A January 2014 follow-up VA neurology treatment record indicates that the etiology of the Veteran's neuropathy is still unclear, but unlikely due to his prior alcohol use.  

The Veteran has been provided with two VA examinations with respect to his right lower extremity neurological disability.  When VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, both VA examinations have been provided in the context of a right lower extremity radiculopathy associated with the Veteran's low back strain.  However, as discussed above, the Veteran's low back strain has been determined as an unlikely source of the Veteran's neuropathy.  As such, the Board finds the VA examination reports of record incomplete in assessing the current nature and severity of the Veteran's right lower extremity peripheral neuropathy.  Therefore, the Board finds that a new VA examination is required.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any and all updated VA treatment records of the Veteran and associate them with the record.  

2. Schedule the Veteran for a VA peripheral nerve examination to determine the current nature and etiology of the Veteran's right lower extremity neurological disability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should identify any nerve(s) involved and the degree of impairment to include all symptoms and manifestations (whether neuralgia or neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations, the VA examiner should characterize these manifestations as mild, moderate, or severe.  A complete rationale should be given for all opinions and conclusions rendered.  

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


